Citation Nr: 1013148	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

The propriety of apportionment of the Veteran's VA 
compensation benefits to his former spouse, on behalf of his 
two dependent minor children, E.B. and J.B., in the amount 
of $166 per month effective June 1, 2006 and $171 per month 
effective December 1, 2006.    


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who had active military service 
from October 1988 to November 1992.  The appellee is his 
former spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2007 administrative decision, which granted 
a general apportionment to the appellee, on behalf of the 
Veteran's two minor children, in the amount of $166 per 
month effective December 1, 2006, and $171 per month 
effective December 1, 2006.   The Veteran filed a notice of 
disagreement (NOD) in November 2007 and the RO issued a 
statement of the case (SOC) in December 2008.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2009.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran receives compensation for service connected 
disability evaluated as 100 percent disabling based on 
unemployability; as of December 2008, the Veteran's monthly 
income was $3812.40 and consisted of monthly VA compensation 
and monthly Social Security Administration (SSA) benefits.

3.  E.B. and J.B. reside with the appellee.   

3.  It is not shown that the Veteran has paid in full the 
back child support owed to the appellee; consequently the 
Veteran is not reasonably discharging his child support 
responsibility for E.B. and J.B.

4.  The amount of the Veteran's compensation benefit, which 
has been apportioned to the appellee (i.e. $166 effective 
June 1, 2006 and $171 effective December 1, 2006), is 
limited to the amount added to his monthly compensation as a 
result of E.B. and J.B. being his dependents.


CONCLUSION OF LAW

The apportionment of the Veteran's VA compensation benefits 
to his two dependent minor children, E.B. and J.B., in the 
amount of $166 monthly effective June 1, 2006 and $171 
monthly effective December 1, 2006 was proper.  38 U.S.C.A. 
§§ 5307 (West 2002); 38 C.F.R. §§ 3.450 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA applies to "Claims, Effective Dates, and Payments" 
under chapter 51 of title 38, United States Code but has 
generally not been found to apply to "Special Provisions 
Relating to Benefits" under chapter 53 of title 38, United 
States Code. See Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006); Lueras v. Principi, 18 Vet. App. 435, (2004) 
(chapter 53 does not address the adjudication or granting of 
benefits as does chapter 51); see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).   Thus, as apportionment is 
governed by chapter 53, it does not appear that the VCAA 
applies to the instant claim.     

Even so, the Board notes that a claim for an apportionment 
is a "simultaneously contested claim" and is subject to 
special procedural regulations as set forth in 38 C.F.R. §§ 
19.100, 19.101, 19.102 (2006).  All interested parties are 
to be notified of the action taken by the agency of original 
jurisdiction in such a claim, and of the rights and time 
limit for initiation of an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.  The Board notes 
that it appears that contested claim procedures have been 
followed in this appeal, and that there is no evidence or 
allegation that such procedures have not been followed.
  
Both the Veteran and his former spouse have been notified of 
all pertinent proceedings, as mandated by contested claim 
procedures.  In particular, the October 2007 apportionment 
decision and the December 2008 SOC was issued to both 
parties, with the SOC providing ample notice of the 
governing legal regulations, along with a specific 
explanation of the basis for the apportionment decision.  
The Board finds that these actions establish that any duties 
to notify and assist owed the parties have been met.  Under 
these circumstances, the Board finds that there is no 
prejudice to the appellant or the appellee, at this 
juncture, in proceeding with a decision on the appellant's 
appeal.

II.  Analysis

All or any part of a Veteran's compensation may be 
apportioned if the Veteran's children are not residing with 
him and the Veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307; 38 C.F.R. §§ 3.450, 3.452.  It is not necessary for an 
apportionment claimant to establish the existence of 
hardship in order to obtain an apportionment under this 
provision.  See Hall v. Brown, 5 Vet. App. 294 (1993).

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a Veteran's 
compensation may be specially apportioned between the 
Veteran and his dependents as long as such apportionment 
would not cause undue hardship to other persons in interest, 
including the Veteran.  38 C.F.R. §§ 3.451, 3.453.

Considering the evidence of record in light of the above- 
noted legal authority, the Board finds that the 
apportionment of the Veteran's VA compensation benefits to 
the appellee, in order to help support E.B. and J.B., was 
proper.  

A November 2002 Boyd County, Kentucky divorce decree 
reflects that the appellate and the appellee were divorced 
effective November [redacted], 2002.  

A January 2005 consent order from the District Court in 
Alexander County, North Carolina reflects that the Veteran 
and the appellee had entered into a voluntary support 
agreement in January 2002 whereby the Veteran agreed to pay 
the sum of $433 per month in child support for his two minor 
children, J.B. and E.B.  Then, after losing his job and 
beginning to collect VA disability benefits, the Veteran, in 
August 2004, filed a motion to modify his support obligation 
and also asked that his arrearage be stricken.  The order 
indicates that as of November 2004, the amount of the 
arrearage was $4,782.18.  The order also indicates that the 
parties agreed to a modification whereby the Veteran's 
arrearage was reduced to $4,321.98 and the Veteran's child 
support payment was reduced to $279.60 based on applicable 
child support payment guidelines.  The order does not 
address how much the Veteran was required to pay per month 
toward the arrearage. 

A February 2006 notice from the Department of the Treasury 
indicates that $900 was withheld from a federal payment owed 
to the Veteran and applied to his back child support.  

In an August 2006 statement, the Veteran indicated that his 
gross monthly earnings amounted to $2,694 and that his total 
average monthly living expenses amounted to $1973.43.   He 
also indicated that he contributed $343 per month to his 
dependents.  

In an August 2006 statement, the appellee indicated that the 
Veteran was due to appear in court later that month for 
failure to pay monthly child support.   

An August 7, 2006 motion to show cause filed by a Child 
Support Enforcement Agent in the District Court in Alexander 
County, North Carolina indicates that in October 2005, the 
Veteran had been ordered to pay $279.60 monthly in child 
support, along with $43.33 per month to be applied to his 
arrearage.  The motion also indicates that the Veteran had 
willfully failed to comply with the order and that the 
support enforcement agent had been informed, and believed, 
that the Veteran had the means to comply with the order.   A 
subsequent August 8, 2006 court order to appear and show 
cause ordered the Veteran to appear in court on August 30, 
2006 and explain why he had failed to comply with the prior 
court order.    

In September 2006, the Veteran submitted copies of two forms 
relating to his monthly child support payments.  One form, a 
monthly child support bill, reflects that the Veteran's was 
required to pay $279.60 per month as a current child support 
payment and $43.33 per month as a payment toward his 
arrearage.  The other form appears to show part of the 
Veteran's past monthly child support payment history.  This 
form reflects that from July 2005 to August 2006, he 
appeared to pay at minimum the required payment of $322.93 
per month, with the exception of May 2006, when he paid only 
$129.  Also in April 2006, it appears that the $900 withheld 
federal payment was applied to the Veteran's child support 
obligation.    

In a November 2006 decision, the RO indicated that per court 
order, the Veteran was paying his monthly child support.  As 
a result the RO denied apportionment to the appellee, 
finding that the Veteran was fulfilling his child support 
obligations.  

In January 2007, the appellee filed an NOD in relation the 
November 2006 decision.  She indicated that the Veteran was 
still $4000 in arrears for child support.  She also 
indicated that inconsistent child support payments had 
forced her children to live on public assistance.  
Additionally, the appellant alleged that the Veteran was 
ordered to pay for medical coverage for the children but 
that he had not done so.  Consequently, the children were on 
Medicaid. 

In the subsequent January 2007 decision, the RO granted an 
apportionment of the Veteran's benefits to the appellee, on 
behalf of E.B. and J.B., in the amount of $166 effective 
June 1, 2006 and $171 effective December 1, 2006.  

In his November 2007 NOD, the Veteran indicated that the 
appellee already received $171 per month from his VA 
benefits, along with $322 per month in child support and 
$554 per month for the dependent children through his SSA 
benefits.  He also submitted an apparent record of his child 
support payments since June 2006, which appeared to show 
that he was, for the most part, making his monthly payments.  
The Veteran contended that the apportionment was in error as 
it would result in the appellee receiving a double payment 
of $171, and that he should just be required to continue 
paying child support.

In the December 2008 SOC, the RO noted that neither the 
appellant nor the appellee had submitted updated income 
information in response to a request sent to each of them in 
November 2007.   However, the RO reviewed all available 
records pertaining to the income received by the Veteran and 
the appellee, including income information from the Social 
Security Administration (SSA).  The Veteran's monthly 
household income was $3812.40 and was derived from VA 
benefits and SSA benefits.  The appellee's monthly household 
income was $1146.00 without child support, $1489.00 with 
child support and $1660 after the apportioned amount arrived 
upon by the October 2007 decision.  

The RO also noted that it had reviewed the court documents 
submitted and found no indication that the Veteran had been 
making monthly child support payments or that the child 
support arrearage had been paid in full.  The RO found that 
the amount apportioned did not significantly reduce the 
Veteran's income and did not jeopardize his health or well-
being since he had access to medical care from the VA and 
any dependents would have access to CHAMPVA.  Further, the 
RO noted that the monthly amount apportioned to the appellee 
on behalf of the two minor children was limited to the 
amount added to the Veteran's monthly VA benefit payment as 
result of E.B. and J.B. being his dependents.  

The foregoing evidence reflects that the Veteran is 
obligated by court order to pay child support for his two 
minor children who reside with the appellee.  It also 
reflects that at least from June 2006 forward, he 
predominantly complied with the monthly child support 
payment schedule established by court order.  However,  
there is no evidence of record to indicate that he has, as 
yet, paid back in full his child support arrearage, nor has 
he asserted that he has made this full payment.  As the 
arrearage represents a specific unfulfilled child support 
obligation, the Board finds that the Veteran is not, as yet, 
reasonably discharging his responsibility for E.B. and 
J.B.'s support.  Consequently, apportionment of his VA 
compensation to the appellee, for the purpose of furnishing 
support to them, is proper.  38 C.F.R. § 3.450.  

Additionally, the Board also finds that the amount of the 
apportionment is proper as it represents the full amount of 
the additional compensation the Veteran receives as a result 
of having E.B. and J.B. as dependents.  Thus, it represents 
an appropriate amount to be apportioned for the express 
purpose of providing support for them.  Additionally, there 
is no evidence of record to support the Veteran's contention 
that his VA compensation is subject to a separate $171 
apportionment for the purpose of providing support to E.B. 
and J.B.  Accordingly, the Board does not find that the 
instant apportionment would amount to a double payment.  
Further, the Board notes that it need not decide whether any 
additional apportionment to the appellee, including a 
special apportionment, is warranted, as the appellee did not 
initiate an appeal of the October 2007 decision and thus, 
has not challenged the current apportionment amount.  

For the foregoing reasons, the instant apportionment of the 
Veteran's compensation benefits was proper and the Veteran's 
appeal must be denied.    

The Board notes that the "benefit-of-the-doubt" rule does 
not apply in simultaneously contested claims (such as this 
case) because the benefit of the doubt cannot be given to 
both the appellant and the apellee.  See Elias v. Brown, 10 
Vet. App. 259, 263 (1997).   



ORDER

As apportionment of the Veteran's VA compensation benefits 
to the appellee on behalf of his two dependent minor 
children, E.B. and J.B., in the amount of $166 per month 
effective June 1, 2006, and $171 per month effective 
December 1, 2006, was proper, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


